Citation Nr: 9934488	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-24 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye injury.  

2.  Entitlement to service connection for migraine headaches.  

3. Entitlement to service connection for a head injury 
laceration.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and JF


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In an April 1997 decision, the Board found that the veteran's 
claim for service connection for a left elbow injury was not 
well-grounded and found that the veteran had failed to submit 
new and material evidence sufficient to reopen a claim for 
service connection for a left eye injury.  Claims for service 
connection for migraine headaches and for a head injury 
laceration were remanded for additional development.  

The veteran appealed this Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  There was no 
appeal of the Board's decision that the veteran's claim for 
service connection for a left elbow injury was not well 
grounded so that decision is final.  However, in November 
1998, the Court vacated the Board's decision regarding the 
newness and materiality of evidence submitted to reopen a 
claim for service connection for a left eye injury 
essentially on the basis of the holding of the U. S. Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 Fed. 3d 
1356 (Fed. Cir. 1998), a decision which was issued over 16 
months after the Board's decision.  Based upon both the 
decision in Hodge, and evidence most recently submitted by 
the veteran's representative, this particular issue will be 
reopened and referred back to the RO for initial 
consideration of all of the evidence of record.  The 
remaining two issues remanded by the Board in the April 1997 
decision remain in a remand status.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  All evidence necessary for the present disposition of the 
appeal has been requested or obtained.  

2.  The veteran's claim for service connection for residuals 
of a left eye injury was last denied by the RO in November 
1989; a timely appeal was not received and that decision is 
final.

3.  The evidence submitted since November 1989 includes a 
statement from a private physician which is both new and 
probative regarding the claim for service connection for the 
residuals of a left eye injury.  


CONCLUSION OF LAW

Evidence received in support of the veteran's application to 
reopen a claim for service connection for the residuals of a 
left eye injury is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7104(b) 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  A claim for service connection which has 
previously been denied in a final decision may not be 
reopened unless new and material evidence is presented or 
secured.  38 U.S.C.A. § 7108.  New evidence, however, means 
more than evidence that was not previously physically of 
record, and is evidence that is more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
conjunction with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time the claim was denied on any basis.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exceptions 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  

In Hodge v. West, 155 Fed. 3d 1356 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit overruled Colvin and 
its progeny as to the materiality element of the new and 
material test, by holding that the materiality test of the 
Court of Appeals for Veterans Claims "may be inconsistent 
with the underlying purposes and procedures of the veteran's 
benefits award scheme."  Hodge at 1360.  The Hodge decision 
specifically rejected a part of the Colvin and Evans test for 
new and material evidence, namely, that there exist a 
"reasonable possibility that the new evidence, when reviewed 
in the context of all of the evidence, both new and old, 
would change the outcome."  The Federal Circuit stated that 
38 C.F.R. § 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of the veteran's claim 
rather than the effect of the new evidence on the outcome.  
Hodge at 1363.  The Federal Circuit specifically stated that 
any interpretative doubt must be resolved in the veteran's 
favor and that the regulation imposed a lower burden to 
reopen than the older Colvin test.  Hodge at 1361, M 1.  [It 
was the Hodge decision which essentially resulted in the 
Court vacating the Board's April 1997 finding regarding the 
veteran's claim for service connection for the residuals of a 
left eye injury.]  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. 
§ 3.303 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).


Facts:  The facts provided in the Board's previous April 1997 
decision and in VA General Counsel's brief on appeal to the 
Court on the present appellate issue are extremely detailed 
and accurate and need not be restated in their entirety at 
this juncture.  It is sufficient to note that the physical 
examination for enlistment showed that the veteran had right 
eye esotropia prior to service.  A March 1970 ophthalmologic 
consultation revealed the veteran's visual acuity was 
correctable to 20/20, bilaterally.  In July 1970 a treatment 
record reflected that the veteran was hit with a window blind 
and sustained a 1 1/2-centimeter laceration over his left 
eyebrow.  This laceration was sutured and, the next day, the 
veteran sought treatment for "headache and eye."  He was 
treated with Aspirin and, other than removal of the suture 
several days later, there is no further complaint or finding 
of any residual disability due to this laceration.  On his 
July 1970 report of medical history for separation, the 
veteran himself noted a history of eye trouble but the 
examiner recorded that all items listed in the report of 
medical history existed prior to service and there was no 
significant illness or injury during the current term of 
service and there was no aggravation of any preexisting 
conditions.  The veteran was discharged after less than two 
months of service at the convenience of the Government.  

In October 1987, over 17 years after the veteran's service 
separation, he filed a claim for service connection for a 
left eye injury.  Shortly after filing his claim, he 
submitted records of a private ophthalmologic examination of 
January 1973 which stated that there was no history of 
infection or injury to the eye.  

Based upon this evidence, the RO denied the appellant's claim 
for service connection for a left eye injury in November 
1987, finding that no left eye injury was shown to have been 
incurred or aggravated during active service.  The veteran 
was also notified that refractive error and right eye 
esotropia were not considered to be disabilities for VA 
compensation purposes.  The veteran was notified the 
following month and did not appeal this decision and it 
became final.  

The veteran attempted to reopen this particular claim in 
January 1989 and again in October 1989.  By a letter dated in 
November 1989, the RO informed the veteran that his claim had 
previously been denied and it would be necessary for him to 
submit new and material evidence to reopen the claim.

The veteran again attempted to reopen this claim in June 1993 
and was again told that he needed to submit new and material 
evidence to reopen such claim.  This time, he submitted a 
notice of disagreement and initiated the instant appeal.  

At this time, the Board will not discuss every piece of 
individual evidence that has been submitted to reopen the 
claim for service connection for residuals of a left eye 
injury.  Suffice it to say that in September 1999 the 
veteran's representative submitted a brief typed statement 
dated in July 1998 from D. Bruce Cochran, O.D.  In this 
statement, Dr. Cochran reported that the head and eye 
injuries sustained by the veteran in service caused migraines 
and "eye pressure" experienced by the veteran over the years.  
This evidence is new in that it was not physically on file at 
the time of the last prior denial and it is material in that 
it relates a purported eye injury during service to present 
disability.  Accordingly, the veteran's claim for service 
connection for the residuals of a left eye injury must be 
reopened.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), the Court 
held that immediately upon reopening, VA must then determine 
whether, based upon all of the evidence and generally 
presuming its credibility, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  However, this case 
presents a situation in which a Board remand is required to 
satisfy a pre-duty-to-assist requirement.  In the April 1997 
decision, the Board questioned the authenticity of a 
statement submitted in support of the veteran's claim that 
was purportedly authored and signed by Dr. Cochran on "2 May 
1995."  The veteran's attorney has argued that if the Board 
doubts the authenticity of a document submitted in support of 
the veteran's claim, the veteran must be given the 
opportunity to certify the document pursuant to 38 C.F.R. 
§ 3.200(b) or prove the authenticity of the document.  Since 
the Board does question the authenticity of a document 
submitted in support of the veteran's claim, a determination 
regarding well-groundedness may not be made until this 
procedural or due process defect is corrected.

Additionally, the recently received statement from Dr. 
Cochran also raises a pre-duty-to-assist requirement per 
Robinette v. Brown, 8 Vet. App. 69 (1995), as will be 
discussed below.  See also Graves v. Brown, 8 Vet. App. 522 
(1996) (extending section 5103(a) duty to applications to 
reopen a claim through the presentment of new and material 
evidence).  

Accordingly, the Board finds that a remand in this case is 
required prior to a determination as to whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).


ORDER

The application to reopen a claim for service connection for 
the residuals of a left eye injury is granted.  


REMAND

The question presented in this appeal is, did the veteran 
sustain an injury of his left eye during service which has 
caused or aggravated any presently manifested disability?  
Aside from a 1 1/2-centimeter laceration over his left 
eyebrow, the service medical records do not document any left 
eye injury.  It must be remembered, that the veteran also has 
pending claims for service connection for migraine headaches 
and for a "head injury laceration" which were the subject of 
the previous April 1997 remand.  It appears that the 
statement of July 1998 from Dr. Cochran may be relevant to 
both the residuals of a left eye injury and a head injury 
laceration and migraine headaches.

Dr. Cochran also wrote a statement in November 1994 
indicating that he had examined the veteran in April 1982 
"after his eye injury."  This statement appears to be 
referring to a left eye injury sometime in or around April 
1982, not a left eye injury from service in 1970.  However, 
Dr. Cochran's most recent July 1998 statement reports that 
the veteran sustained both a head injury and an eye injury in 
service and that these injuries are causally related to 
current disabilities of migraine headaches and "eye 
pressure."  However, that brief statement contains no 
explanation as to how this physician arrived at his knowledge 
of in-service eye and head injuries or his conclusion as to 
the causal connection between purported in-service injuries 
and current disability.  In accord with 38 U.S.C.A. § 5103(a) 
VA is obligated to advise a claimant of the evidence needed 
to complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  All medical records of this physician must 
be collected and questions about how he arrived at such 
conclusions must be asked of him.  This physician must also 
be asked to indicate whether or not he authored the statement 
purportedly submitted and signed by him on "2 May 1995."

For these reasons and bases, the case is returned to the RO 
for the following actions:  

1.  The veteran must be informed of the 
provisions of 38 C.F.R. § 3.200(b) and 
advised that the authenticity of a letter 
purportedly authored by Dr. Cochran and 
signed "2 May 1995" has been brought 
into question and that he may submit 
evidence or argument as to its 
authenticity.  Additionally, the veteran 
must be provided the opportunity of 
submitting any additional evidence or 
argument that he may have with respect to 
any issues pending appeal.  Any material 
presented must be added to the file.

2.  With the veteran's assistance, the RO 
should request Dr. Cochran to submit 
copies of all records of his treatment of 
the veteran.  Additionally, this 
physician should be requested to provide 
a detailed written statement explaining 
the basis for his conclusion that the 
veteran received head and eye injuries 
during service and the reasons for his 
opinion that the veteran has present 
disability, including "migraines and eye 
pressure", which is causally related to 
injuries received in service.  Finally, 
the RO should send Dr. Cochran a copy of 
a statement purportedly signed by him on 
"2 May 1995," and request that he state 
whether he wrote and signed this 
document.

3.  Next, the RO is directed to complete 
the actions requested in the remand 
portion of the Board's previous April 
1997 remand.  Those actions, which need 
not be repeated in detail here, remain an 
obligation which must be completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for migraine headaches, 
residuals of head injury laceration, and 
residuals of left eye injury on a de novo 
basis, the latter claim having been 
reopened by the Board in this opinion.  
If any claim remains denied, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and an opportunity to 
respond.  Then, if otherwise in order, 
the case should be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

